PER CURIAM:
Cornelius Kollock appeals a district court order denying his motion under 18 U.S.C. § 3582(c)(2) (2006) seeking a reduction to his sentence. We have reviewed the district court’s order and the record and affirm for the reasons cited by the district court. See United States v. Kollock, No. 1:00-cr-00158-WO-l (M.D.N.C. Apr. 28, 2008). We deny Kollock’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.